DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-5 and 7-8 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Osada et al. (WO 2020170833 A1) (references herein made with respect to English Machine Translation attached).

Regarding claim 1, Osada teaches an electrolyte composition for a non-aqueous electrolyte secondary battery [0007]. Osada further teaches wherein the electrolyte is comprised of at least one compound selected from the group consisting of the compounds represented by general formulas (1) to (4) and at least one selected from a solvent and a dispersion medium [0008]. The compound selected from the group consisting of the compounds represented by general formulas (1) to (4) includes compound 1-75 in one embodiment, which is the claimed allyl(4-(1,3 -bis(4-(((allyloxy)carbonyl)oxy)-5-(tert-butyl)-2-methylphenyl)butyl)-2- (tert-butyl)-5-methylphenyl) having a structure represented by the claimed Formula 1 ([0049], [0151], Table 1, Example 11).
Osada further teaches wherein the electrolyte may be obtained by dissolving a polymer compound, e.g. compound 1-75, in a solvent [0071]. Additionally, Osada teaches that the non-aqueous electrolyte includes a polymer and a solvent, as mentioned previously, and additionally includes a supporting electrolyte [0081]. The supporting electrolyte includes alkali metal salts and may particularly be a lithium salt [0081].
In Example 11, a battery was prepared having an electrolyte comprising LiPF6 as a supporting electrolyte dissolved in a mixed solvent consisting of 50% by volume ethylene carbonate and 50% by volume diethyl carbonate at a concentration of 1.0 mol/L Additionally, 1% by mass of compound 1-75 was added to the solution ([0148], [0151], Table 1).
Osada therefore anticipates the claim limitation “An electrolyte solution for lithium secondary batteries comprising: a lithium salt (LiPF6); 5a solvent (50% by volume ethylene carbonate and 50% by volume diethyl carbonate); and allyl(4-(1,3 -bis(4-(((allyloxy)carbonyl)oxy)-5-(tert-butyl)-2-methylphenyl)butyl)-2- (tert-butyl)-5-methylphenyl) represented by the following Formula 1 (compound 1-75 of Osada).”

Regarding claims 2 and 3, Osada anticipates the electrolyte solution according to claim 1 as set forth above. Osada further anticipates claims 2 and 3 because 1% by mass of compound 1-75, corresponding with the claimed allyl(4-(1,3-bis(4-(((allyloxy)carbonyl)oxy)-5- (tert-butyl)-2-methylphenyl)butyl)-2-(tert-butyl)-5-methylphenyl), is within the claimed ranges with respect to the total weight of the electrolyte solution of 3.0% by weight or less and 0.5 to 2.0% by weight, as claimed in claims 2 and 3, respectively.

Regarding claim 4, Osada anticipates the electrolyte solution according to claim 1 as set forth above. Osada further anticipates the claim limitation “wherein the lithium salt comprises one or more selected from the group consisting of LiPF6…”

Regarding claim 5, Osada anticipates electrolyte solution according to claim 1 as set forth above. Osada further anticipates the claim limitation “wherein the solvent comprises one or more selected from the group consisting of carbonate solvents…”

Regarding claim 7, Osada anticipates electrolyte solution according to claim 1 as set forth above. Osada further teaches a non-aqueous electrolyte secondary battery comprising the electrolyte of Osada [0088]. Osada therefore anticipates the claim limitation “A lithium secondary battery comprising the electrolyte solution according to claim 1” because the electrolyte of Osada comprises a lithium salt and therefore, the non-aqueous electrolyte secondary battery may be interpreted as a lithium secondary battery.

Regarding claim 8, Osada anticipates the lithium secondary battery according to claim 7 as set forth above. Osada further teaches wherein the positive electrode material in Example 11 is NMC622, a nickel manganese composite oxide of the form LiNi0.6Mn0.2Co0.2O2 ([0146], Table 1) and the negative electrode material in Example 11 is artificial graphite ([0148], Table 1). 
Furthermore, in the battery of example 11, a positive electrode and negative electrode was formed with a polypropylene film, a separator, sandwiched in between [0148].
Osada therefore anticipates the claim limitations “further comprising: a positive electrode comprising a positive-electrode active material containing Ni, Co 20and Mn (NMC622); a negative electrode comprising a carbon (C)-based negative-electrode active material (graphite); and a separator interposed between the positive electrode and the negative electrode.”
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 6 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Osada et al. (WO 2020170833 A1) in view of Kim et al. (US 20200168908 A1)

Regarding claim 6, Osada anticipates the electrolyte solution according to claim 1 as set forth above. Osada further teaches wherein another suitable lithium salt used in the non-aqueous electrolyte may be LiPO2F2 [0082]. Osada also teaches that a suitable positive electrode material includes lithium transition metal composite oxides [0090], which may include lithium nickel-heavy composite oxides like LiNi0.6Co0.2Mn0.2O2 ([0148], [0151], Table 1, Example 11). Osada fails to teach wherein LiPO2F2 is a positive electrode additive for the electrolyte.
Kim teaches a rechargeable lithium ion battery comprising a high Ni-based cathode material, such as NMC materials, which are nickel manganese cobalt composite oxides [0003], [0051]. Kim further teaches that lithium ion battery cells have improved cycling stability when LiPO2F2 is present as an electrolyte additive when compared to cells having the same cathode material, but not having LiPO2F2 in the electrolyte [0051]. Kim teaches that the addition of LiPO2F2 may hinder or reduce the decomposition and side reactions of LiPF6, an electrolyte salt, and further prevents the byproducts that attack the NMC particles [0052].
It would therefore be obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to further include LiPO2F2 --as a positive electrode additive in the electrolyte of Osada, as taught by Kim, with a reasonable expectation of success in improving the cycle stability of the lithium secondary battery using the electrolyte.
Modified Osada therefore renders obvious the claim limitation “further comprising a positive-electrode additive, wherein the positive-electrode additive comprises LiPO2F2.”

Regarding claim 9, Osada anticipates the lithium secondary battery according to claim 7 as set forth above. Osada further teaches wherein a charge/discharge evaluation of the batteries is performed by placed the batteries in a constant temperature bath at 250C and setting the charge voltage to 4.2 V and the discharge voltage to 2.75V [0155]. Additionally, the charge rate and discharge rate of 0.2 C was performed 5 times each. Following the 5 charge/discharge tests, the batteries were placed in a 450C bath and charge 100 more times for a total of 110 tests with the discharge retention ratio L1 calculated as the ratio of discharge capacity at the 5th test to the discharge capacity at the 10th test. The discharge retention ratio L2 was calculated as the ratio of discharge capacity at the 110th test to the discharge capacity at the 11th test (Table 1, [0155]). The discharge capacity retention L2 of Example 11 after 110 tests was 97% (Table 1). Osada fails to provide details regarding the discharge retention after 200 cycles. 
Osada teaches that a suitable positive active material also includes NMC811 (LiNi0.8Co0.1Mn0.1 [0091]. 
It would therefore be obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to substitute the NMC622 positive active material of Example 11 of Osada with NMC811, as taught by Osada, with a reasonable expectation of success in providing a suitable positive electrode active material. It is within the ambit of one of ordinary skill in the art to simple substitute one known element for another to obtain predictable results. See MPEP 2143(I)(B).
As mentioned in the analysis of claim 6, it would further be obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to further include LiPO2F2 --as an positive electrode additive in the electrolyte of Modified Osada, as taught by Kim, with a reasonable expectation of success in improving the cycle stability of the lithium secondary battery using the electrolyte.
In the specification filed by Applicant, an example in which NMC811 was used as a positive electrode, graphite as a negative electrode, and an electrolyte solution was provided comprising LiPF6 and LiFSI as lithium salts and a mixture of ethylene carbonate, ethyl methyl carbonate, and diethyl carbonate was used as a solvent. Additionally, LiPO2F2 was used as a positive-electrode additive resulting a discharge capacity retention of 93.7% after 100 cycles (Experiment 1, pg. 10).
The battery of Modified Osada uses NMC811 as a positive electrode active material, graphite as a negative electrode active material, an electrolyte solution comprising LiPF6 as a lithium salt, and a mixture of ethylene carbonate and diethyl carbonate as a solvent. Additionally, LiPO2F2 was used as a positive-electrode additive in light of the teachings of Kim.
It is the examiner’s position that the battery of Modified Osada has a substantially identical composition to that of the battery of Experiment 1 disclosed by Applicant. It is therefore further the examiner’s position that the battery of Modified Osada inherently possesses a discharge retention of about 93% or greater, measured after 200 cycles, each cycle including 0.5C cc/cv charging and 0.5C cc/cv discharging at 2.5 to 4.2V (cut-off) and at a temperature of 45 0C.  The Courts have held that where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). Furthermore, when the structure recited in the reference is substantially identical to that of the claims, claimed properties or functions are presumed to be inherent. See MPEP 2112.01.
In the event the claimed capacity retention isn’t inherent from the modification above, it would have been obvious to optimize the other parameters of the battery of Osada (e.g. salt concentration) in order to optimize the overall capacity retention of the battery, which is known to be desirable in the art of rechargeable batteries, and case law has held that it is obvious to optimize the prior art conditions through routine experimentation (MPEP §2144.05). 

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Osada et al. (WO 2020170833 A1) (references herein made with respect to English Machine Translation attached)

Regarding claim 10, Osada anticipates the lithium secondary battery according to claim 7 as set forth above. Osada further teaches wherein lithium ion secondary batteries are used in portable electronic devices and electric vehicles [0002]. 
It would therefore be obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to use the lithium secondary battery of Osada with an electric vehicle, as taught by Osada, with a reasonable expectation of success.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Justin C King whose telephone number is (571)272-1750. The examiner can normally be reached Monday - Friday: 8:30am - 4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew T Martin can be reached on (571) 270-7871. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JUSTIN C. KING/Examiner, Art Unit 1728                                                                                                                                                                                                        
/WILLIAM E MCCLAIN/Primary Examiner, Art Unit 1721